DETAILED ACTION

Status of Claims

Claims 23, 25-35 & 37-39are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 4/19/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17172713, filed on March 8 2017.

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “The claimed subject-matter thus attempts to solve the problem of existence of electronic transaction processing systems which are non-reliable and provide latency in processing of an electronic transaction. Specifically, the claimed subject-matter is to provide an improved solution for managing electronic transactions and tax collection related to the transactions which would reduce opportunities to commit fraud (such as the non-correspondence of the same invoice on both the seller and buyer sides. In particular, a pseudo-buyer may issue a false invoice for a good that has never been purchased, claiming a VAT refund of a non-existing purchase. Furthermore, the conventional VAT collection is affected by an inherent latency caused by both the accounting-driven bundling of invoices and the legal requirements according to which economic actors must issue VAT declarations only periodically) by providing a more reliable processing, management and control of the electronic transactions based on a specific steps for transaction-by-transaction processing, in an automatic manner.  The problem, the motivation, the solution and the obtained advantages are all technical, because provide an improved computer-implemented method and system achieving reliable management of transactions avoiding latency in processing and occurrence of any illegal manipulations with the electronic transactions. Application No. 16/492,481Notably, a "fundamental economic practice or commercial or legal interaction" addressed with a technical solution to a technical problem is not an abstract idea, as with any improved methods of manipulation with electronic data resulting in reliable and fast processing of such data which develop computer implemented technologies absolutely having technical nature. It is of utmost importance to carefully separate into the features that are disclosed in the prior art and what features are not disclosed in the prior art as well as carefully determine the respective attribution of the features to a technical character or a non-technical character. That is, the claimed invention is not a "certain method of organizing human activity", but is an inventive approach for managing electronic transactions and tax collection related to the transactions which would reduce opportunities to commit fraud. Thus, Applicant strongly believes that the claimed subject-matter essentially aims to provide a reliable processing, management and control of the electronic transactions based on specific steps for transaction-by-transaction processing, in an automatic manner, thereby improving the technical field of anti-fraud technologies, due to providing the above-indicated specific distinctive technical features. By this, it is respectfully submitted that independent claims 23, 37-39 as currently amended go beyond mere abstract concepts. Thus, taking all the features of the independent claims as a whole and in ordered combination, each claim amounts to significantly more than the abstract idea of organizing human activity by clearly improving the prior art solutions and thereby providing an inventive concept. For purposes of comparison with other eligible subject matter, see e.g. the Subject Matter Eligibility Examples: Abstract Ideas (see Example 42, claim 1) used in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), where the abstract idea of organizing human activity was acknowledged to have additional elements that amount to significantly more than the abstract idea because they show  an improvement to the corresponding technical field. Like the claims in Example 42 the claims in the present application provide a specific way to solve Applicant's problem and improve the existing technical field.”

Examiner:  The 101 rejection is still directed to a certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of registering a transaction.   The applicant alleges that there is a reduction in latency and improvement in security for VAT related processes, however the claims do not describe the use case involving invoices as described by the applicant in the 101 arguments.  Example 42 does not apply here, and the applicant has not drawn any parallels to further describe how it’s relevant.  Applicant should provide further evidence from the specification of the technical problem, the technical solution and indicate in the claim language the said solution to go beyond the ‘apply-it’ standard.  The rejection is maintained.


Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1
Applicant: 


    PNG
    media_image1.png
    519
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    708
    media_image2.png
    Greyscale



Examiner:   Applicant needs to specifically pinpoint which limitation is not taught by the reference according to the rejection.  The notification is taught in at least para 0059 & 0073 of Ruschin.  The signed EDT is sent to a intermediate recipient via an electronic communication.  While applicant is further indicating that there is a failure to teach that the “third party’s electronic device…checks the signature…on each registered transaction record”, it’s not clear which limitation this refers to.  If referring to “electronically signing, by the third party's electronic device, TRkA, creating a resulting transaction record (TRkA,kC1); registering TRkA,kC1 in the database;” it is taught by at least Ruschin 0059 & 0072.  Regarding “determining, by the third party’s electronic device, that TRkA is in accordance with a rule or set of rules and has been electronically signed by the first party's electronic device” it is taught by at least 0075 “validating the received EDT, the first intermediate holding node validates (206 - 1) the possession chain and / or parts thereof. The holding node extracts the root transaction ID from the validated EDT and traverses the blockchain to identify the beginning of the possession chain. The holder checks whether it is specified as a current possessor, i.e. whether its address corresponds to the last possession transaction in the possession chain.).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Issue #2

Applicant:  


    PNG
    media_image3.png
    139
    707
    media_image3.png
    Greyscale


Examiner:  Middleton teaches “upon determining that TRkA,kcl,kB has been electronically signed by the second party's electronic device, an account associated with the second party is automatically credited by the amount” in at least 0009, 0050, 0057 & 0339.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25-35 & 37-39are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 & 15-17 of copending Application No. 17273519, or ‘519, (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both are dealing with the registration of a transaction and its notification between three parties/devices and automatically debiting from an amount representing a tax on the added value from a first party account upon electronically signing by a third party’s electronic device..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 25-35 & 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 37-39.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A method for registering, in a database, a transaction between a first party and a second party, and for allowing a third party to cause an action to be performed in relation to the transaction, 

wherein each of the first party, the second party and the third party has an electronic device capable of communicating with the database over a communication network and capable of electronically signing data to be sent over the communication network, wherein the method comprises: 

causing, by the first party's electronic device, the creation of a transaction record, comprising a transaction identifier, for identifying the transaction, an identifier for identifying the first party, an identifier for identifying the second party, and transaction content information, relating to at least one of the nature of the transaction and a value that the transaction is considered to have; 

electronically signing, by the first party's electronic device, the transaction record, creating a resulting transaction record (TRkA); 

registering TRkA in the database; 

notifying the third party's electronic device that TRkA has been registered in the database, and determining, by the third party’s electronic device, that TRkA is in accordance with a rule or set of rules and has been electronically signed by the first party's electronic device, wherein determining that TRkA is in accordance with a rule or set of rules comprises verifying, based on the identifier for identifying the first party, the identifier for identifying the second party, and the transaction content information, the transaction conformity with the rule or set of rules; 

electronically signing, by the third party's electronic device, TRkA, creating a resulting transaction record (TRkA,kC1); 

registering TRkA,kC1 in the database; 

notifying the second party's electronic device that TRkA,kC1,kB has been registered in the database; 

electronically signing, by the second party's electronic device, TRkA,kC1, creating a resulting transaction record (TRkA,kC1,kB); 

registering TRkA,kC1,kB in the database; 

notifying the third party's electronic device that TRkA,kC1,kB has been registered in the database, and   

determining , by the third party’s electronic device, that TRkA,kcl,kB has been electronically signed by the second party's electronic device; electronically signing, by the third party's electronic device, TRkA,kC1,kB, creating a resulting transaction record (TRkA,kC1,kB,kC2); 

registering (s28) TRkA,kC1,kB,kC2 in the database; and causing, by the third party's electronic device, an action to be performed, 

wherein the action is based on the transaction content information,  

wherein, upon electronically signing TRkA by the third party's electronic device, an account associated with the first party is automatically debited from an amount representing a tax on the added value that is considered to result from the transaction; and, upon determining that TRkA,kcl,kB has been electronically signed by the second party's electronic device, an account associated with the second party is automatically credited by the amount.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of registering a transaction.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database, electronic devices, communication network and electronic signing in Claim 1 (similar to Claims 37-39) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 26 & 29 – code – which is just a form of data representation, Claims 32 & 34 – a material based security element – which is just generally linking the abstract idea to a particular technological environment) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-35 & 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin (US 20180075028) in view of Middleton (US 20170187535), and further in view of Ullrich (US 20040068452).

Claim 23. 

Ruschin teaches: 

A method for registering, in a database, a transaction between a first party and a second party, and for allowing a third party to cause an action to be performed in relation to the transaction, 

(Ruschin – [0032] Management of EDT transferring can be provided … with third party involved, merely, in trusted management of cryptographic keys; [0073] the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient. [0021])

wherein each of the first party, the second party and the third party has an electronic device capable of communicating with the database over a communication network and capable of electronically signing data to be sent over the communication network, wherein the method comprises: 

(Ruschin – [0032] Management of EDT transferring can be provided … with third party involved, merely, in trusted management of cryptographic keys; [0073] the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient. [claim 1] computerized managing electronic documents of title (EDTs) in a decentralized system; [0017, 0055])

causing, by the first party's electronic device, the creation of a transaction record, comprising 

(Ruschin – [0024] the unique object generated by holding node when transferring EDT possession can be a possession transaction with an input referring to the previous possession transaction in the possession chain and with an output indicative of address of recipient holding node.  [0047] electronic documents of title (EDTs) changing hands between different involved entities (e.g. exporters, importers, carriers, forwarders, banks, etc.). Electronic transferring possession of a document from a node associated with one entity to a node associated with another entity is referred to hereinafter as “transferring of possession”; [0059] Transferring a token from a sending network node to a receiving node is recorded in at least one transaction register, such a record being referred to hereinafter as a transaction record (TR ) . [0071] generating an EDT)


a transaction identifier, for identifying the transaction, an identifier for identifying the first party, an identifier for identifying the second party, and 

(Ruschin – [0006] identifies the shipper, receiver [0048] Nodes 1 – 7 are associated with entities being senders and / or addressees in transferring EDTs (such nodes are referred to hereinafter as holding nodes or holders) . [0059] Each TR has a unique ID (e.g. the hash of the TR))


transaction content information, relating to at least one of the nature of the transaction and a value that the transaction is considered to have; 

(Ruschin – [0060] a transaction record can describe a transfer of virtual currency , as , for example , in Bitcoin , Ethereum and other crypto – currency networks)


electronically signing, by the first party's electronic device, the transaction record, creating a resulting transaction record (TRkA); registering TRkA in the database; 

(Ruschin – [0059] Transferring a token from a sending network node to a receiving node is recorded in at least one transaction register, such a record being referred to hereinafter as a transaction record (TR). [0072] The possession chain is informative of a chain of possessors duly and successively transferring possession of a given EDT from one holding node to another. The issuer further generates and signs (202) EDT associated with the initiated possession chain.)

notifying the third party's electronic device that TRkA has been registered in the database, and 

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059])

determining, by the third party’s electronic device, that TRkA is in accordance with a rule or set of rules and has been electronically signed by the first party's electronic device, 

(Ruschin – [0075] validating the received EDT, the first intermediate holding node validates (206 - 1) the possession chain and / or parts thereof. The holding node extracts the root transaction ID from the validated EDT and traverses the blockchain to identify the beginning of the possession chain. The holder checks whether it is specified as a current possessor, i.e. whether its address corresponds to the last possession transaction in the possession chain.)

wherein determining that TRkA is in accordance with a rule or set of rules comprises 

(Ruschin – [0075] validating the received EDT, the first intermediate holding node validates (206 - 1) the possession chain and / or parts thereof. The holding node extracts the root transaction ID from the validated EDT and traverses the blockchain to identify the beginning of the possession chain. The holder checks whether it is specified as a current possessor, i.e. whether its address corresponds to the last possession transaction in the possession chain.)


verifying, based on the identifier for identifying the first party, the identifier for identifying the second party, and the transaction content information, the transaction conformity with the rule or set of rules;

(Ruschin – [0075, 0085-0087] verification of the possessor chain and its contents can be performed on any transaction record using node identifiers)


electronically signing, by the third party's electronic device, TRkA, creating a resulting transaction record (TRkA,kC1); registering TRkA,kC1 in the database; 

(Ruschin – [0059] Transferring a token from a sending network node to a receiving node is recorded in at least one transaction register, such a record being referred to hereinafter as a transaction record (TR). [0072] The possession chain is informative of a chain of possessors duly and successively transferring possession of a given EDT from one holding node to another. The issuer further generates and signs (202) EDT associated with the initiated possession chain.)


notifying the second party's electronic device that TRkA,kC1,kB has been registered in the database; 

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059])


electronically signing, by the second party's electronic device, TRkA,kC1, creating a resulting transaction record (TRkA,kC1,kB); registering TRkA,kC1,kB in the database; 

(Ruschin – [0059] Transferring a token from a sending network node to a receiving node is recorded in at least one transaction register, such a record being referred to hereinafter as a transaction record (TR). [0072] The possession chain is informative of a chain of possessors duly and successively transferring possession of a given EDT from one holding node to another. The issuer further generates and signs (202) EDT associated with the initiated possession chain.)

notifying the third party's electronic device that TRkA,kC1,kB has been registered in the database, and   

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059])


determining, by the third party’s electronic device, that TRkA,kcl,kB has been electronically signed by the second party's electronic device; 

(Ruschin – [0073] Upon reception of the signed EDT , the first intermediate holding node checks ( 206 - 1 ) that EDT ' s content is correct and that it is signed properly by the issuer [0074])


electronically signing, by the third party's electronic device, TRkA,kC1,kB, creating a resulting transaction record (TRkA,kC1,kB,kC2); 

(Ruschin – [0083] the entity associated with the node possessing EDT generates a digital signature on some data (e.g. EDT); [0084] each next endorsee adds to EDT a respectively generated endorsement object and signs the EDT together with the added endorsement object)

registering (s28) TRkA,kC1,kB,kC2 in the database; and 

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059])

causing, by the third party's electronic device, an action to be performed, wherein the action is based on the transaction content information,

(Ruschin – [0044] “verifying” , “ validating” , “ issuing” , “ signing” , “ endorsing” , “publishing” , “sending” , “receiving” , “ triggering” , “ transferring" , or the like, refer to the action (s) and / or process (es) of a computer that manipulate and / or transform data into other data; [0073] Upon reception of the signed EDT, the first intermediate holding node checks (206 - 1) that EDT's content is correct and that it is signed properly by the issuer. The signature is validated using the trusted public key of the
issuer [0074] The issuer can send its trusted public key a signed certificate with the public key embedded therein ) directly to the holding nodes ( in push or pull mode ) or can publish it on reliable media so that the key becomes accessible to the holding nodes.)


Ruschin does not explicitly teach, however Middleton teaches: 

wherein, upon electronically signing TRkA by the third party's electronic device, an account associated with the first party is automatically debited from an amount representing 

(Middleton – [0009] Decentralized digital currencies (or so-called “cryptocurrencies”)—technologies that promise tightly-controlled asset creation coupled with the ability to transfer control or ownership of those assets [0050] an “input” might comprise an amount of some or all of an available “balance” in an “account” under one entity's direction or control (e.g., at a traditional bank). An output might comprise a reference to another entity's account (e.g., an account number). [0057] the commit transaction is configured such that some or all of the amounts available via its output(s) may only be spent with confirmation from at least two of the first party, the second party, the facilitator, and optionally a third party (such as a mediator). [0339] “transaction record”—A data structure describing a transaction and submitted to a transfer mechanism to effect a transaction. As a non-limiting example, in the context of a decentralized digital currency, the transaction record typically comprises one or more inputs (although zero inputs is possible in special cases), one or more outputs, and optionally a cryptographic signature.)




upon determining that TRkA,kcl,kB has been electronically signed by the second party's electronic device, an account associated with the second party is automatically credited by the amount.

(Middleton – [0009] Decentralized digital currencies (or so-called “cryptocurrencies”)—technologies that promise tightly-controlled asset creation coupled with the ability to transfer control or ownership of those assets computationally when rigorously-defined criteria are met, with little-or-no dependency on third party intermediaries, and with very low transaction costs compared to traditional mechanisms—are relatively new creatures. The Bitcoin protocol and progeny (Ethereum, Litecoin, etc.) are one such class of technologies that have recently enjoyed meteoric rises in popularity (and valuation). [0050] Further, while the Bitcoin protocol and similar technologies explicitly identify “inputs” and “outputs” for transactions, the invention is not limited to such transfer mechanisms. Various embodiments of the invention may be practiced in any context in which ownership of an asset can be recharacterized, provided the transfer mechanism exposes the necessary features. [0057] In a typical embodiment, the commit transaction is configured such that some or all of the amounts available via its output(s) may only be spent with confirmation from at least two of the first party, the second party, the facilitator, and optionally a third party (such as a mediator). In an alternate embodiment, the commit transaction is configured such that some or all of the amounts available via its outputs may only be transferred with confirmation from one of the facilitator and optionally a trusted third party, and one of the first party and the second party. In another alternate embodiment, the commit transaction is configured such that some or all of the amounts available via its outputs may only be transferred with confirmation from either the facilitator or two of the first party, the second party, and optionally a trusted third party. These are non-limiting examples. In addition to the examples presented herein, commit transactions may be configured such that outputs vest ownership in a conjunction of any number of parties, somewhat analogous to a checking account where checks must be signed by two authorized parties in order to be honored. [0339] “transaction record”—A data structure describing a transaction and submitted to a transfer mechanism to effect a transaction. As a non-limiting example, in the context of a decentralized digital currency, the transaction record typically comprises one or more inputs (although zero inputs is possible in special cases), one or more outputs, and optionally a cryptographic signature. )



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruschin with Middleton in order to enable parties with little trust or no trust in each other to enter into and enforce agreements conditioned on input from or participation of a third party that imposes a fee [Middleton – 0025, 0061].


Ruschin does not explicitly teach the following limitations, however Ullrich further teaches:

a tax on the added value that is considered to result from the transaction; and, 

(Ullrich – [abstract] receiving a value added tax amount for the business transaction determined by the plurality of computerized invoice systems based on the value added tax information)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruschin with Ullrich in order to consistently determine VAT information for business transactions originating from multiple invoice systems [Ullrich – 0007].




Claim 25. 

Ruschin in combination with the references taught in Claim 23 teach those respective limitations.  Ruschin further teaches:


wherein the transaction record further comprises a state variable indicating at least one of: that the transaction record has been electronically signed by the first party's electronic device; that TRkA has been registered in the database; that the third party's electronic device has been notified that TRkA has been registered in the database; that TRkA has been determined to be in accordance with the rule or set of rules and to have been electronically signed by the first party's electronic device; that TRkA has been electronically signed by the third party's electronic device; that TRkA,kC1 has been registered in the database; that the second party's electronic device has been notified that TRkA,kC1 has been registered in the database; that TRkA,kC1 has been electronically signed by the second party's electronic device; that TRkA,kC1,kB has been registered in the database; that the third party's electronic device has been notified that TRkA,kC1,kB has been registered in the database; and that TRkA,kC1,kB has been determined to have been electronically signed by the second party's electronic device; that TRkA,kC1,kB has been electronically signed by the third party's electronic device; that TRkA,kC1,kB,kC2 has been registered in the database; and that the action has been caused to be performed.  

(Ruschin – [0092] each transfer of possession is recorded in a transaction which is published on the block chain network , the transaction informative of transferring possession from a current possessor to the next possessor. [0059, 0073])



Claim 26. 

Ruschin in combination with the references taught in Claim 23 teach those respective limitations.  Ruschin further teaches:

wherein the transaction relates to an object, and the object is marked with a code representing, or corresponding to, the transaction identifier.  

(Ruschin – [0059, 0087])


Claim 27. 

Ruschin in combination with the references taught in Claim 26 teach those respective limitations.  Ruschin further teaches:

marking the object with the code after creating the transaction record.  

(Ruschin – [0059, 0087])



Claim 28. 

Ruschin in combination with the references taught in Claim 26 teach those respective limitations.  Ruschin further teaches:
reading the code marked on the object; and 

(Ruschin – [0087] The issuing node transfers (505 ) the generated EDT to a next holder, the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node)

determining, by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier represented by, or corresponding to, the read code; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier represented by, or corresponding to, the read code.  

(Ruschin – [0073, 0087, Claim 7])

Claim 29. 

Ruschin in combination with the references taught in Claim 23 teach those respective limitations.  Ruschin further teaches:

wherein the transaction relates to a service, and a document associated with the service is marked with a code representing, or corresponding to, the transaction identifier.  

(Ruschin – [0008, 0047, 0072])



Claim 30. 

Ruschin in combination with the references taught in Claim 29 teach those respective limitations.  Ruschin further teaches:

marking the document with the code after creating the transaction record.  

(Ruschin – [0059, 0087])


Claim 31. 

Ruschin in combination with the references taught in Claim 29 teach those respective limitations.  Ruschin further teaches:


reading the code marked on the document associated with the service; and 

(Ruschin – [0008, 0047, 0072, 0075])


determining, by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier represented by, or corresponding to, the read code; and   whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier represented by, or corresponding to, the read code.  

(Ruschin – [0073, 0087, Claim 7])


Claim 32. 

Ruschin in combination with the references taught in Claim 23 teach those respective limitations.  Ruschin further teaches:

wherein the transaction relates to an object, and the transaction identifier corresponds to an object signature, generated based on at least one of: a property of the object; and a property of a material-based security element apposed on or attached to the object.  

(Ruschin – [0059, 0087])



Claim 33. 

Ruschin in combination with the references taught in Claim 32 teach those respective limitations.  Ruschin further teaches:


obtaining the object signature; and determining, by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier corresponding to the obtained object signature; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier corresponding to the obtained object signature.  

(Ruschin – [0073, 0087, Claim 7])


Claim 34. 

Ruschin in combination with the references taught in Claim 23 teach those respective limitations.  Ruschin further teaches:


wherein the transaction relates to a service, and 

(Ruschin – [0008, 0047, 0072])


the transaction identifier corresponds to a service-associated document signature, generated based on at least one of: a property of a document associated with the service; and a property of a material-based security element apposed on or attached to the document associated with the service.  

(Ruschin – [0059, 0072, 0087])


Claim 35. 

Ruschin in combination with the references taught in Claim 34 teach those respective limitations.  Ruschin further teaches:

obtaining the service-associated document signature; and determining, by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier corresponding to the obtained service- associated document signature; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier corresponding to the obtained service-associated document signature.  

(Ruschin – [0072-0073, 0087, Claim 7])



Claim 37. 

Ruschin teaches: 

A system for registering, in a database, a transaction between a first party and a second party, and for allowing a third party to cause an action to be performed in relation to the transaction, 

(Ruschin – [0032] Management of EDT transferring can be provided … with third party involved, merely, in trusted management of cryptographic keys; [0073] the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient. [0021, Claim 16])

	The remainder of the claim is rejected using the same rationale as Claim 23.


Claim 38. 

Ruschin teaches: 

An electronic device for participating in registering, in a database, a transaction between a first party and a second party, and for participating in allowing a third parry to cause an action to be performed in relation to the transaction, 

(Ruschin – [0032] Management of EDT transferring can be provided … with third party involved, merely, in trusted management of cryptographic keys; [0073] the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient. [0021, 0044, Claim 16])


wherein the electronic device is usable as the third party's electronic device, the electronic device is capable of communicating with the database over a communication network, and the electronic device is capable of electronically signing data to be sent over the communication network, wherein the electronic device is configured for: 

(Ruschin – [0032] Management of EDT transferring can be provided … with third party involved, merely, in trusted management of cryptographic keys; [0073] the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient. [claim 1] computerized managing electronic documents of title (EDTs) in a decentralized system; [0017, 0044, 0055, Claim 16])


being notified that a transaction record (TRkA) has been registered in the database, 

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059])


wherein TRkA comprises:

(Ruschin – [0024] the unique object generated by holding node when transferring EDT possession can be a possession transaction with an input referring to the previous possession transaction in the possession chain and with an output indicative of address of recipient holding node.  [0047] electronic documents of title (EDTs) changing hands between different involved entities (e.g. exporters, importers, carriers, forwarders, banks, etc.). Electronic transferring possession of a document from a node associated with one entity to a node associated with another entity is referred to hereinafter as “transferring of possession”; [0059] Transferring a token from a sending network node to a receiving node is recorded in at least one transaction register , such a record being referred to hereinafter as a transaction record (TR ) . [0071] generating an EDT)


subsequently being notified that another version of the transaction record (TRkA,kC1,kB) has been registered in the database, and 

(Ruschin – [0073] The transferring further comprises forwarding (204) the signed EDT to the first intermediate recipient via an electronic communication (email , p2p , etc); [0059] each TR comprises an input indicative of ID of a previous TR and an output indicative of a destination address of the current transaction, thus chaining the token transferring with the previous transaction)


	The remainder of the claim is rejected using the same rationale as Claim 23.

Claim 39. 

Ruschin teaches: 

A computer program product comprising computer-readable instructions configured, when executed on an electronic device or set of electronic devices, to cause the electronic device or set of electronic devices to carry out the method according to claim 23.  

(Ruschin – [claim 1 & 17] computer program product using processor-based holding nodes)

	The remainder of the claim is rejected using the same rationale as Claim 23.







Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Truu (US 20170033932) provides a method for identifying an entity in a registration path using a distributed hash tree verification infrastructure which further verifies the authenticity of documents.

Chen (US 20180089644) provides a method for transferring cryptocurrency amounts.

Jayaram (US 20180075536) provides a multiparty reconciliation system to transfer assets between a first and second principal.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695